Title: To Benjamin Franklin from George Whitefield, 21 January 1768
From: Whitefield, George
To: Franklin, Benjamin


My Dear Doctor
Tottenham Court Jan: 21—1768
When will it suit you to have another interview? The College affair lies dormant. For above a week I have been dethroned by a violent cold and hoarsness. Who would but work and speak for God while it is day? The night of sickness and death cometh when no man can work. Through rich grace I can sing “O Death where is thy sting”-but only through Jesus of Nazareth. Your Daughter I find is beginning the world. I wish you joy from the bottom of my heart. You and I shall soon goe out of it-Ere long we shall see it burnt-Angels shall summon us to attend on the funeral of Time-And (Oh transporting thought!) we shall see Eternity rising out of its ashes. That you and I may be in the happy number of those who in the midst of the tremendous final blaze shall cry Amen-Hallelujah-is the hearty prayer of, my dear Doctor, Your &c. &c.
GW

PS I hope Mr. Strahan is well.

